Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 03/03/2021. Amendments to the claims have caused for the claim objections to be withdrawn. Amendments to the claims have caused for the rejection under 35 USC 112(a) to be withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-27, 29-32, and 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US PUB. 20090287322, herein Endo) in view of Canada et al (US PAT. 5907491, herein Canada) in further view of Fujiwara et al (US PUB. 20160226977, herein Fujiwara) in further view of Damnjanovic et al (US PUB. 20110141959, herein Damnjanovic). 

Regarding claim 21, Endo teaches A device information providing apparatus that communicates with a field device that detects a first data (fig. 4, 0048 “sensor 13 periodically acquires various measurement data” the sensor is part of the first field device and collects measurement information. Measurement information is the first data.) and acquires a second data by performing a predetermined process on the first data (0050 “an identifier is added to the measurement data transmitted from the first field device 1 to the second field device 2”, identifier is the second data.), [wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device], the device information providing apparatus comprising: 
a storage (0011); 
and a central processing unit (CPU), coupled to the storage (0011 “a processing unit 23 that performs predetermined processing on the basis of the received measurement”), that: 
acquires the second data that is periodically (0050 “an identifier is added to the measurement data transmitted from the first field device 1 to the second field device 2” 0010 “a transmitter 122 that periodically transmits the measurement data stored in the transmitting buffer 121 to the second field device 2”, 0063 “the first field device 1 periodically transmits the data with an identifier”, the first device transmits the measurement and identifier data together periodically.) transmitted from the field device during predetermined transmission periods (fig. 4, 0077 “the second field device 2 normally receives the data with an identifier transmitted from the first field device 1, the receiver 222 receives the data with an identifier transmitted from the first field device 1” the identifier is second data and this data is acquired by the transmitter/receiver 222.) and provides the second data to [a first apparatus other than the device information providing apparatus] without receiving a request for the second data (fig.4, 0079, 0080, 0085, the second data, or the identifier, is provided to the receiving buffer without a request for the data. The receiving buffer is the first apparatus.); 
transmits an acquisition request for the first data to the field device (0094), [wherein the acquisition request includes the set transmission period of the first data]; 
acquires the first data that is output from the field device based on the acquisition request and stores the acquired first data in the storage (0079 “In this case, the content of data stored in the receiving buffer 221”, measured data which is the first data is stored); 
and provides the first data stored in the storage to [a second apparatus other than the device information providing apparatus] (fig.4, 0080, the second data, the identifier, is provided to the checking station. The checking station is the second apparatus.) based on a use request input from the second apparatus (0087 “checking section 211 controls the transmitter 223 to transmit an inquiry message to require the retransmission of measurement data to the first field device 1” the second apparatus requests the second data.)
Endo does not explicitly teach wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device, a first apparatus other than the device information providing apparatus, sets a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period, wherein the acquisition request includes the set transmission period of the first data, a second apparatus other than the device information providing apparatus. 
Canada teaches a first apparatus other than the device information providing apparatus (col 8 lines 6-10 “The command station 6 can be connected to a PC network 10 as shown in FIG. 8. When so connected, the command station 6 is able to transfer data and information directly to the PC network 10 for analysis and archival storage.” The command station sends data to a different device that is located in a PC network. One of the devices on the PC network corresponds to the first apparatus.)
transmits an acquisition request…wherein the acquisition request includes the set transmission period of the first data (col 7 lines 25-28, “FIG. 8 illustrates a typical preferred time-division communication protocol for the system of FIG. 1 (excluding tachometers 5a-c) in accordance with the time slice schedule 18… During the first time slice 22, the command station 6 transmits a status request to monitor 41, and monitor 41 responds by transmitting the requested status information to the command station 6 during time slice 24” col 7 lines 40-45 “A small amount of dead time 21 is scheduled between transmission of the command during time slice 22 and transmission of the response during time slice 24 to ensure that the command station 6 and monitor 41 do not transmit at the same time”, the transmission requests includes a scheduled small amount of dead time and the transmission occurs after this dead band. The transmission period is set after this dead time.)
a second apparatus other than the device information providing apparatus (col 8 lines 6-10 “The command station 6 can be connected to a PC network 10 as shown in FIG. 8. When so connected, the command station 6 is able to transfer data and information directly to the PC network 10 for analysis and archival storage.” The command station sends data to a different device that is located in a PC network. One of the devices on the PC network corresponds to the second apparatus.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo with the requesting of data transmission and storage teachings of Canada because Canada is in a similar field of invention of transmitting machining data and Canada teaches a means for transmitting data in a manner that saves power (col 14 lines 49-51).
Endo and Canada does not explicitly teach wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device, sets a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is 
Fujiwara teaches wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device (0058 “diagnostic processing section 112 accepts entry of operation data received by the operation data reception section 110 and diagnostic item information from the diagnostic condition storage section 114 to proceed with diagnostic processing designed to diagnose the operating state of each part/system”, 0060 “The data recording processing section 116 receives results of diagnosis made by the diagnostic processing section 112 to record the results in the operation data”, the diagnostic data corresponds to second data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the requesting of data transmission and storage teachings of Canada with the diagnostic teachings of Fujiwara because Fujiwara teaches a means for ensuring savings in storage capacity while at the same time preserving important operation data recorded at the time of a faulty condition (0009). 
Endo, Canada and Fujiwara do not teach sets a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period.
Damnjanovic teaches sets a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period (0040 “UE 120 may prioritize different types of data to transmit when it is power limited. UE 120 may then transmit some or all of the prioritized data.”, the data that is prioritized corresponds to the second data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the requesting of data transmission, storage teachings of Canada and the diagnostic teachings of Fujiwara with the data prioritization teachings of Damnjanovic since Damnjanovic teaches a means for efficient transmission of data (0007 0008). 

Regarding claim 22, Endo, Canada, Fujiwara, and Damnjanovic teach the device information providing apparatus according to claim 21, 
Endo and Canada further teaches wherein the CPU transmits the acquisition request (Canada, col 7 lines 55-65) for the first data to the field device at a timing of a predetermined period that is based on when the second data is generated inside the field device (Endo 0052 “the first field device transmits the measurement data with an identifier” As shown above, the measurement data is the first data and the identifier is the second data. These are sent together and thus the first data is sent based on when the second data is generated)

Regarding claim 23, Endo, Canada, Fujiwara, and Damnjanovic teach the device information providing apparatus according to claim 21, 
Endo and Canada further teach wherein the CPU transmits the acquisition request for the first data to the field device at a timing that is asynchronous with a predetermined period (Canada, col 7 lines 55-65, “Special requests for…data transmission and data storage can also be transmitted by the command station 6 to one or more monitors…if a particular machine is suspected of having an anomalous condition, it might be useful to instruct that machine's monitors 4 to begin collecting and storing specific types of data for specific types of that is based on when the second data is generated inside the field device (Endo 0052 “the first field device transmits the measurement data with an identifier” As shown above, the measurement data is the first data and the identifier is the second data. These are sent together and thus the first data is sent based on when the second data is generated)

Regarding claim 24, Endo, Canada, Fujiwara, and Damnjanovic teach The device information providing apparatus according to claim 21, 
Endo further teaches wherein the CPU further: 
stores the second data in the storage (Endo, 0077 “the second field device 2 normally receives the data with an identifier transmitted from the first field device 1, the receiver 222 receives the data with an identifier transmitted from the first field device 1” 0060 “The storage unit 24 stores an identifier included in the data with an identifier that is received by the receiver 222”), and 
provides the second data stored in the storage to the second apparatus based on the use request (fig.4, 0080, 0087 “checking section 211 controls the transmitter 223 to transmit an inquiry message to require the retransmission of measurement data to the first field device 1”, the second data, the identifier, is provided to the checking station. The checking station is the second apparatus.)

Regarding claim 26, Endo, Canada, Fujiwara, and Damnjanovic teach the device information providing apparatus according to claim 21.
wherein the CPU further provides the second data to the first apparatus at a constant period (0015 “the receiver 222 receives the measurement data transmitted from the first field device 1 (Step S503), and the received measurement data is stored in the receiving buffer 221” 0063 “the first field device 1 periodically transmits the data with an identifier, the reception interval of data by the receiver 222 is generally substantially constant” the first apparatus as shown above is the receiving buffer. The transmitter receives the second data at a constant period from the first field device. This information is then sent to the first apparatus.)

Regarding claim 27, Endo, Canada, Fujiwara, and Damnjanovic teach the device information providing apparatus according to claim 26. 
 Endo and Canada further teach wherein the CPU further provides the second data to the first apparatus (Endo, 0015 “the receiver 222 receives the measurement data transmitted from the first field device 1 (Step S503), and the received measurement data is stored in the receiving buffer 221”) asynchronously with the constant period (Canada, col 7 lines 19-24 “where each repeater 8, monitor 4, and sensor, such as a tachometer 5, is allowed to transmit and in some cases receive in a manner that reduces or eliminates the likelihood of interference from two or more devices transmitting at the same time. During each status poll, all devices are resynchronized” transmission is allowed to occur asynchronously and afterwards is resynchronized.)

Regarding claim 29, Endo teaches A device information providing method using a device information providing apparatus that communicates with a field device that detects a first data (fig. 4, 0048 “sensor 13 periodically acquires various measurement data” the sensor is part of the first field device and collects measurement information. Measurement information is the first data.) and acquires a second data by performing a predetermined process on the first data (0050 “an identifier is added to the measurement data transmitted from the first field device 1 to the second field device 2”, identifier is the second data.), [wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device], the method comprising: 
acquiring the second data that is periodically (0050 “an identifier is added to the measurement data transmitted from the first field device 1 to the second field device 2” 0010 “a transmitter 122 that periodically transmits the measurement data stored in the transmitting buffer 121 to the second field device 2”, 0063 “the first field device 1 periodically transmits the data with an identifier”, the first device transmits the measurement and identifier data together periodically.) transmitted from the field device during predetermined transmission periods (fig. 4, 0077 “the second field device 2 normally receives the data with an identifier transmitted from the first field device 1, the receiver 222 receives the data with an identifier transmitted from the first field device 1” the identifier is second data and this data is acquired by the transmitter/receiver 222.) and providing the second data to [a first apparatus other than the device information providing apparatus] without receiving a request for the second data (fig.4, 0079, 0080, 0085, the second data, or the identifier, is provided to the receiving buffer without a request for the data. The receiving buffer is the first apparatus.); 
transmitting an acquisition request for the first data to the field device (0094), [wherein the acquisition request includes the set transmission period of the first data]; 
acquiring and storing the first data that is output from the field device based on the acquisition request (0079 “In this case, the content of data stored in the receiving buffer 221”, measured data which is the first data is stored); 
and providing the stored first data to [a second apparatus other than the device information providing apparatus] (fig.4, 0080, the second data, the identifier, is provided to the checking station. The checking station is the second apparatus.) based on a use request input from the second apparatus (0087 “checking section 211 controls the transmitter 223 to 
Endo does not teach wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device, a first apparatus other than the device information providing apparatus, wherein the acquisition request includes the set transmission period of the first data, setting a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period, a second apparatus other than the device information providing apparatus. 
Canada teaches a first apparatus other than the device information providing apparatus (col 8 lines 6-10 “The command station 6 can be connected to a PC network 10 as shown in FIG. 8. When so connected, the command station 6 is able to transfer data and information directly to the PC network 10 for analysis and archival storage.” The command station sends data to a different device that is located in a PC network. One of the devices on the PC network corresponds to the first apparatus.)
transmitting an acquisition request… wherein the acquisition request includes the set transmission period of the first data (col 7 lines 25-28, “FIG. 8 illustrates a typical preferred time-division communication protocol for the system of FIG. 1 (excluding tachometers 5a-c) in accordance with the time slice schedule 18… During the first time slice 22, the command station 6 transmits a status request to monitor 41, and monitor 41 responds by transmitting the requested status information to the command station 6 during time slice 24” col 7 lines 40-45 “A small amount of dead time 21 is scheduled between transmission of the command during time slice 22 and transmission of the response during time slice 24 to ensure that the command station 6 and monitor 41 do not transmit at the same time”, the transmission 
a second apparatus other than the device information providing apparatus (col 8 lines 6-10 “The command station 6 can be connected to a PC network 10 as shown in FIG. 8. When so connected, the command station 6 is able to transfer data and information directly to the PC network 10 for analysis and archival storage.” The command station sends data to a different device that is located in a PC network. One of the devices on the PC network corresponds to the second apparatus.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo with the requesting of data transmission and storage teachings of Canada because Canada is in a similar field of invention of transmitting machining data and Canada teaches a means for transmitting data in a manner that saves power (col 14 lines 49-51).
Endo and Canada do not teach wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device, setting a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period.
Fujiwara teaches wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device (0058 “diagnostic processing section 112 accepts entry of operation data received by the operation data reception section 110 and diagnostic item information from the diagnostic condition storage section 114 to proceed with diagnostic processing designed to diagnose the operating state of each part/system”, 0060 “The data recording processing section 116 receives results of diagnosis made by the diagnostic processing section 112 to record the results in the operation data”, the diagnostic data corresponds to second data.)

Endo, Canada and Fujiwara do not teach setting a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period.
Damnjanovic teaches setting a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period (0040 “UE 120 may prioritize different types of data to transmit when it is power limited. UE 120 may then transmit some or all of the prioritized data.” the data that is prioritized corresponds to the second data. That data is prioritized in terms of transmission and the prioritized data is sent in a period different than the first since it is prioritized.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the requesting of data transmission, storage teachings of Canada and the diagnostic teachings of Fujiwara with the data prioritization teachings of Damnjanovic since Damnjanovic teaches a means for efficient transmission of data (0007 0008). 

Regarding claim 30, Endo and Canada teaches The device information providing method according to claim 29.
wherein the acquisition request (Canada, col 7 lines 55-65) for the first data is transmitted to the field device at a timing of a predetermined period that is based on when the second data is generated inside the field device (Endo 0052 “the first field device transmits the measurement data with an identifier” As shown above, the measurement data is the first data and the identifier is the second data. These are sent together and thus the first data is sent based on when the second data is generated).
Regarding claim 31, Endo and Canada teaches The device information providing method according to claim 29, 
Endo and Canada further teach wherein the acquisition request of the first data is transmitted to the field device at a timing that is asynchronous with a predetermined period (Canada col 7 lines 55-65, “Special requests for…data transmission and data storage can also be transmitted by the command station 6 to one or more monitors…if a particular machine is suspected of having an anomalous condition, it might be useful to instruct that machine's monitors 4 to begin collecting and storing specific types of data for specific types of analysis, such as vibration time waveform data for zoom processing”, col 7 lines 19-24 “where each repeater 8, monitor 4, and sensor, such as a tachometer 5, is allowed to transmit and in some cases receive in a manner that reduces or eliminates the likelihood of interference from two or more devices transmitting at the same time. During each status poll, all devices are resynchronized” Special transmission requests are asynchronous and are done when requested.) that is based on when the second data is generated inside the field device (Endo 0052 “the first field device transmits the measurement data with an identifier” As shown above, the measurement data is the first data and the identifier is the second data. These are sent together and thus the first data is sent based on when the second data is generated)

the device information providing method according to claim 29, 
Endo teaches further comprising: 
storing the second data (Endo, 0077 “the second field device 2 normally receives the data with an identifier transmitted from the first field device 1, the receiver 222 receives the data with an identifier transmitted from the first field device 1” 0060 “The storage unit 24 stores an identifier included in the data with an identifier that is received by the receiver 222”); and 
providing the stored second data to the second apparatus based on the use request (fig.4, 0080, 0087 “checking section 211 controls the transmitter 223 to transmit an inquiry message to require the retransmission of measurement data to the first field device 1”, the second data, the identifier, is provided to the checking station. The checking station is the second apparatus.)

Regarding claim 34, Endo and Canada teaches The device information providing method according to claim 29,
Endo further teaches wherein the second data is provided to the first apparatus at a constant period (0015 “the receiver 222 receives the measurement data transmitted from the first field device 1 (Step S503), and the received measurement data is stored in the receiving buffer 221” 0063 “the first field device 1 periodically transmits the data with an identifier, the reception interval of data by the receiver 222 is generally substantially constant” the first apparatus as shown above is the receiving buffer. The transmitter receives the second data at a constant period from the first field device. This information is then sent to the first apparatus.)

Regarding claim 35, Endo and Canada teaches The device information providing method according to claim 34, 
 further comprising providing the second data to the first apparatus (Endo, 0015 “the receiver 222 receives the measurement data transmitted from the first field device 1 (Step S503), and the received measurement data is stored in the receiving buffer 221”) asynchronously with the constant period (Canada, col 7 lines 19-24 “where each repeater 8, monitor 4, and sensor, such as a tachometer 5, is allowed to transmit and in some cases receive in a manner that reduces or eliminates the likelihood of interference from two or more devices transmitting at the same time. During each status poll, all devices are resynchronized” transmission is allowed to occur asynchronously and afterwards is resynchronized.)

Regarding claim 37, Endo teaches A non-transitory computer-readable storage medium storing a device information providing program that communicates with a field device that detects a first data (fig. 4, 0048 “sensor 13 periodically acquires various measurement data” the sensor is part of the first field device and collects measurement information. Measurement information is the first data.) and acquires a second data by performing a predetermined process on the first data (0050 “an identifier is added to the measurement data transmitted from the first field device 1 to the second field device 2”, identifier is the second data.), [wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device], which when executed by a computer, causes the computer to: 
acquire the second data that is periodically (0050 “an identifier is added to the measurement data transmitted from the first field device 1 to the second field device 2” 0010 “a transmitter 122 that periodically transmits the measurement data stored in the transmitting buffer 121 to the second field device 2”, 0063 “the first field device 1 periodically transmits the data with an identifier”, the first device transmits the measurement and identifier data together periodically.) transmitted from the field device during predetermined transmission periods  and provide the second data to [a first apparatus other than the device information providing apparatus] without receiving a request for the second data (fig.4, 0079, 0080, 0085, the second data, the identifier, is provided to the receiving buffer without a request for the data. The receiving buffer is the first apparatus.); 
transmit an acquisition request for the first data to the field device (0094), [wherein the acquisition request includes the set transmission period of the first data]; 
acquire and store the first data that is output from the field device based on the acquisition request (0094, 0079 “In this case, the content of data stored in the receiving buffer 221”, measured data which is the first data is stored); 
and provide the stored first data to [a second apparatus other than the device information providing apparatus] (fig.4, 0080, the second data, the identifier, is provided to the checking station. The checking station is the second apparatus.)  based on a use request input from the second apparatus (0087 “checking section 211 controls the transmitter 223 to transmit an inquiry message to require the retransmission of measurement data to the first field device 1” the second apparatus requests the second data.)
Endo does not teach wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device, a first apparatus other than the device information providing apparatus, set a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period, wherein the acquisition request includes the set transmission period of the first data, and a second apparatus other than the device information providing apparatus. 
a first apparatus other than the device information providing apparatus (col 8 lines 6-10 “The command station 6 can be connected to a PC network 10 as shown in FIG. 8. When so connected, the command station 6 is able to transfer data and information directly to the PC network 10 for analysis and archival storage.” The command station sends data to a different device that is located in a PC network. One of the devices on the PC network corresponds to the first apparatus.)
transmit an acquisition request…wherein the acquisition request includes the set transmission period of the first data (col 7 lines 25-28, “FIG. 8 illustrates a typical preferred time-division communication protocol for the system of FIG. 1 (excluding tachometers 5a-c) in accordance with the time slice schedule 18… During the first time slice 22, the command station 6 transmits a status request to monitor 41, and monitor 41 responds by transmitting the requested status information to the command station 6 during time slice 24” col 7 lines 40-45 “A small amount of dead time 21 is scheduled between transmission of the command during time slice 22 and transmission of the response during time slice 24 to ensure that the command station 6 and monitor 41 do not transmit at the same time”, the transmission requests includes a scheduled small amount of dead time and the transmission occurs after this dead band. The transmission period is set after this dead time.)
a second apparatus other than the device information providing apparatus (col 8 lines 6-10 “The command station 6 can be connected to a PC network 10 as shown in FIG. 8. When so connected, the command station 6 is able to transfer data and information directly to the PC network 10 for analysis and archival storage.” The command station sends data to a different device that is located in a PC network. One of the devices on the PC network corresponds to the second apparatus.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo with the requesting of data transmission and storage teachings of Canada because 
Endo and Canada do not teach wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device, set a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period.
Fujiwara teaches wherein the second data is a result of diagnosis of an operation state of the field device acquired by a diagnoser of the field device (0058 “diagnostic processing section 112 accepts entry of operation data received by the operation data reception section 110 and diagnostic item information from the diagnostic condition storage section 114 to proceed with diagnostic processing designed to diagnose the operating state of each part/system”, 0060 “The data recording processing section 116 receives results of diagnosis made by the diagnostic processing section 112 to record the results in the operation data”, the diagnostic data corresponds to second data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the requesting of data transmission and storage teachings of Canada with the diagnostic teachings of Fujiwara because Fujiwara teaches a means for ensuring savings in storage capacity while at the same time preserving important operation data recorded at the time of a faulty condition (0009). 
Endo, Canada, and Fujiwara do not teach set a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period.
set a transmission period of the first data such that transmission of the second data is prioritized over transmission of the first data, wherein the transmission period of the first data is set to a period other than the transmission period of the second data in a predetermined transmission period (0040 “UE 120 may prioritize different types of data to transmit when it is power limited. UE 120 may then transmit some or all of the prioritized data.”, the data that is prioritized corresponds to the second data. That data is prioritized in terms of transmission and the prioritized data is sent in a period different than the first since it is prioritized.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo and the requesting of data transmission, storage teachings of Canada and the diagnostic teachings of Fujiwara with the data prioritization teachings of Damnjanovic since Damnjanovic teaches a means for efficient transmission of data (0007 0008). 

Claim 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US PUB. 20090287322, herein Endo) in view of Canada et al (US PAT. 5907491, herein Canada) in further view of Fujiwara et al (US PUB. 20160226977, herein Fujiwara) in further view of Damnjanovic et al (US PUB. 20110141959, herein Damnjanovic) in further view of Ise et al (US PAT. 9,274,754)

Regarding claim 25, Endo, Canada, Fujiwara, and Damnjanovic teach the device information providing apparatus according to claim 21. 
Endo, Canada, Fujiwara, and Damnjanovic do not teach wherein the CPU further receives the use request based on an application programming interface (API) that uses data stored in the storage.
wherein the CPU further receives the use request based on an application programming interface (API) that uses data stored in the storage (col 12 lines 58 to col 13 line 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo, the requesting of data transmission and storage teachings of Canada, the diagnosing of Fujiwara and the data transmission teachings of Damnjanovic with the API teachings of Ise because Ise teaches a known technique of application program interfaces to the known device and method for sensor data collection ready for improvement as in Endo in view of Fujiwara in view of Canada to yield the predictable results of acquiring sensor measurement data with flexibility and relative ease. 

Regarding claim 33, Endo, Canada, Fujiwara, and Damnjanovic teach the device information providing method according to claim 29. 
Endo, Canada, Fujiwara, and Damnjanovic do not teach further comprising receiving the use request based on an application programming interface (API) that uses stored data.
Ise teaches further comprising receiving the use request based on an application programming interface (API) that uses stored data (col 12 lines 58 to col 13 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo, the requesting of data transmission and storage teachings of Canada, the diagnosing of Fujiwara and the data transmission teachings of Damnjanovic with the API teachings of Ise because Ise teaches a known technique of application program interfaces to the known device and method for sensor data collection ready for improvement as in Endo in view of Fujiwara in view of Canada to yield the predictable results of acquiring sensor measurement data with flexibility and relative ease. 
28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US PUB. 20090287322, herein Endo) in view of Canada et al (US PAT. 5907491, herein Canada) in further view of Fujiwara et al (US PUB. 20160226977, herein Fujiwara) in further view of Damnjanovic et al (US PUB. 20110141959, herein Damnjanovic) in further view of Fukai (US PUB. 20110191064).

Regarding claim 28, Endo, Canada, Fujiwara, and Damnjanovic teach the device information providing apparatus according to claim 21, 
Canada further teaches and wherein the CPU further transmits an acquisition request of the third data to the field device at a timing different from an acquisition timing of the second data (Canada, col 7 lines 55-65, “Special requests for…data transmission and data storage can also be transmitted by the command station 6 to one or more monitors…if a particular machine is suspected of having an anomalous condition, it might be useful to instruct that machine's monitors 4 to begin collecting and storing specific types of data for specific types of analysis, such as vibration time waveform data for zoom processing”, col 7 lines 19-24 “where each repeater 8, monitor 4, and sensor, such as a tachometer 5, is allowed to transmit and in some cases receive in a manner that reduces or eliminates the likelihood of interference from two or more devices transmitting at the same time. During each status poll, all devices are resynchronized” Different data is able to requested and transmitted at different times.)
Endo, Canada, Fujiwara, and Damnjanovic do not explicitly teach wherein the field device acquires a third data by performing another predetermined process on the first data.
Fukai teaches wherein the field device acquires a third data by performing another predetermined process on the first data (0037 “a function for detecting abnormality of a measured process value”, processing of measurement data, which corresponds to the first data, is done to find abnormality data. Abnormality data corresponds to the third data.) 


Regarding claim 36, Endo, Canada, Fujiwara, and Damnjanovic the device information providing method according to claim 29. 
Canada further teaches and wherein the device information providing method further comprises transmitting an acquisition request for the [third] data to the field device at a timing different from an acquisition timing of the second data (Canada, col 7 lines 55-65, “Special requests for…data transmission and data storage can also be transmitted by the command station 6 to one or more monitors…if a particular machine is suspected of having an anomalous condition, it might be useful to instruct that machine's monitors 4 to begin collecting and storing specific types of data for specific types of analysis, such as vibration time waveform data for zoom processing”, col 7 lines 19-24 “where each repeater 8, monitor 4, and sensor, such as a tachometer 5, is allowed to transmit and in some cases receive in a manner that reduces or eliminates the likelihood of interference from two or more devices transmitting at the same time. During each status poll, all devices are resynchronized” Different data is able to requested and transmitted at different times.)
Endo, Canada, Fujiwara, and Damnjanovic do not teach wherein the field device acquires a third data by performing another predetermined process on the first data.
Fukai teaches wherein the field device acquires a third data by performing another predetermined process on the first data (0037 “a function for detecting abnormality of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the collection and transmission of data teachings of Endo, the requesting of data transmission and storage teachings of Canada, the diagnosing of Fujiwara and the data transmission teachings of Damnjanovic with the plural data processing teachings of Fukai because Fukai teaches a means for using these plural processed data types for maintenance even while a plant is operated (abstract).

Response to Arguments
Suzuki (US PUB. 20040167745) has been deemed relevant prior art since it is also focused on data synchronization described in the instant application’s specification. 

Response to Arguments
Applicant’s arguments, filed 03/03/2021, with respect to the rejection(s) of claim(s) 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Endo et al (US PUB. 20090287322, herein Endo) in view of Canada et al (US PAT. 5907491, herein Canada) in further view of Fujiwara et al (US PUB. 20160226977, herein Fujiwara) in further view of Damnjanovic et al (US PUB. 20110141959, herein Damnjanovic).
Applicant argues on pages 9 and 10 that Endo does not teach data that is a result of diagnosis of an operation state of a field device, transmission period of the first data and transmission of the second data is prioritized over transmission of the first data. 
However, Endo is not relied to teach these limitations. 
Fujiwara teaches diagnosis data of a part/system (0058). This teaching corresponds to data that is a result of diagnosis of an operation state of a field device.  
id.). It is further explained that the transmission request includes a scheduled dead time that is between the acquisition request and the monitored data response (col 7 lines 40-45). The request therefore has the transmission period of the first data. 
Damnjanovic further teaches prioritization of the transmission of one data type over another (0040). This corresponds to prioritization of a second data over a first data. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116